WADDILL, Commissioner.
Calla Lindon was indicted of the crime of child desertion as denounced by KRS 435.240(1). She was convicted and sentenced to prison for a term of two years. Her motion and grounds for a new trial assigned three errors: (1) Excessive verdict; (2) the verdict was contrary to law; and, (3) failure to grant a new trial on *432newly discovered evidence material to her defense.
The only ground urged for reversal of the judgment on this appeal is that the court erred in failing to instruct the jury upon the whole law of the case. Appellant contends that she was entitled to an affirmative instruction upon her theory of the case.
The ground relied upon for reversal on this appeal was not included in appellant’s motion and grounds for a new trial. Under this state of record we are precluded from reviewing the question of whether the court correctly instructed the jury. Criminal Code of Practice, Sections 271, 273, 274; Philpot v. Commonwealth, Ky., 247 S.W.2d 499; Manning v. Commonwealth, 281 Ky. 453, 13 S.W.2d 28; Fields v. Commonwealth, 277 Ky. 796, 127 S.W.2d 839; Montgomery v. Commonwealth, 266 Ky. 793, 100 S.W.2d 818; Jones v. Commonwealth, 238 Ky. 453, 38 S.W.2d 251; Hunt v. Commonwealth, 235 Ky. 594, 31 S.W.2d 940.
Judgment affirmed.